ITEMID: 001-103050
LANGUAGEISOCODE: ENG
RESPONDENT: BEL;GRC
BRANCH: GRANDCHAMBER
DATE: 2011
DOCNAME: CASE OF M.S.S. v. BELGIUM AND GREECE
IMPORTANCE: 1
CONCLUSION: Preliminary objections joined to merits and dismissed (victim, non-exhaustion of domestic remedies);Violations of Art. 3 (Greece);Violation of Art. 13+3 (Greece);Violations of Art. 3 (Belgium);Violation of Art. 13+3 (Belgium);Non-pecuniary damage - award;Respondent State to take individual measures
JUDGES: András Sajó;Christos Rozakis;Elisabet Fura;Françoise Tulkens;Ireneu Cabral Barreto;Jean-Paul Costa;Josep Casadevall;Khanlar Hajiyev;Ledi Bianku;Mark Villiger;Nebojša Vučinić;Nicolas Bratza;Nona Tsotsoria;Peer Lorenzen;Vladimiro Zagrebelsky
TEXT: 9. The applicant left Kabul early in 2008 and, travelling via Iran and Turkey, entered the European Union through Greece, where his fingerprints were taken on 7 December 2008 in Mytilene.
10. He was detained for a week and, when released, was issued with an order to leave the country. He did not apply for asylum in Greece.
11. On 10 February 2009, after transiting through France, the applicant arrived in Belgium, where he presented himself to the Aliens Office with no identity documents and applied for asylum.
12. The examination and comparison of the applicant’s fingerprints generated a Eurodac “hit” report on 10 February 2009 revealing that the applicant had been registered in Greece.
13. The applicant was placed initially in the Lanaken open reception centre for asylum-seekers.
14. On 18 March 2009, by virtue of Article 10 § 1 of Council Regulation No. 343/2003/EC (“the Dublin Regulation”; see paragraphs 65-82 below), the Aliens Office submitted a request for the Greek authorities to take charge of the asylum application. When the Greek authorities failed to respond within the two-month period provided for in Article 18 § 1 of the Regulation, the Aliens Office considered this to be a tacit acceptance of the request to take charge of the application, pursuant to paragraph 7 of that provision.
15. During his interview under the Dublin Regulation on 18 March 2009, the applicant told the Aliens Office that he had fled Afghanistan with the help of a smuggler to whom he had paid 12,000 United States dollars and who had taken his identity papers. He said that he had chosen Belgium after meeting some Belgian NATO soldiers who had seemed very friendly. He also requested that the Belgian authorities examine his fears. He told them that he had a sister in the Netherlands with whom he had lost contact. He also mentioned that he had had hepatitis B and had been treated for eight months.
16. On 2 April 2009 the UNHCR sent a letter to the Belgian Minister for Migration and Asylum Policy criticising the deficiencies in the asylum procedure and the reception conditions of asylum-seekers in Greece and recommending the suspension of transfers to Greece (see paragraphs 194-95 below). A copy was sent to the Aliens Office.
17. On 19 May 2009, in application of section 51/5 of the Act of 15 December 1980 on the entry, residence, settlement and expulsion of aliens (“the Aliens Act”), the Aliens Office decided not to allow the applicant to stay and issued an order directing him to leave the country. The reasons given for the order were that, according to the Dublin Regulation, Belgium was not responsible for examining the asylum application; Greece was responsible and there was no reason to suspect that the Greek authorities would fail to honour their obligations in asylum matters under Community law and the 1951 Geneva Convention relating to the Status of Refugees. That being so, the applicant had the guarantee that he would be able, as soon as he arrived in Greece, to submit an application for asylum, which would be examined in conformity with the relevant rules and regulations. The Belgian authorities were under no obligation to apply the derogation clause provided for in Article 3 § 2 of the Dublin Regulation. Lastly, the applicant did not have any health problems that might prevent his transfer and had no relatives in Belgium.
18. On the same day, the applicant was taken into custody with a view to the enforcement of that decision and placed in closed facility 127 bis for illegal aliens, in Steenokkerzeel.
19. On 26 May 2009 the Belgian Committee for Aid to Refugees, the UNHCR’s operational partner in Belgium, was apprised of the contact details of the lawyer assigned to the applicant.
20. On 27 May 2009 the Aliens Office scheduled the applicant’s departure for 29 May 2009.
21. At 10.25 a.m. on the appointed day, in Tongres, the applicant’s initial counsel lodged an appeal by fax with the Aliens Appeals Board to have the order to leave the country set aside, together with a request for a stay of execution under the extremely urgent procedure. The reasons given, based in particular on Article 3 of the Convention, referred to a risk of arbitrary detention in Greece in appalling conditions, including a risk of ill-treatment. The applicant also relied on the deficiencies in the asylum procedure in Greece, the lack of effective access to judicial proceedings and his fear of being sent back to Afghanistan without any examination of his reasons for having fled that country.
22. The hearing was scheduled for the same day, at 11.30 a.m., at the seat of the Aliens Appeals Board in Brussels. The applicant’s counsel did not attend the hearing and the application for a stay of execution was rejected on the same day, for failure to attend.
23. The applicant refused to board the aircraft on 29 May 2009 and his renewed detention was ordered under section 27(1) of the Aliens Act.
24. On 4 June 2009 the Greek authorities sent a standard document confirming that it was their responsibility under Articles 18 § 7 and 10 § 1 of the Dublin Regulation to examine the applicant’s asylum request. The document ended with the following sentence: “Please note that if he so wishes this person may submit an application [for asylum] when he arrives in Greece.”
25. On 9 June 2009 the applicant’s detention was upheld by order of the chambre du conseil of the Brussels Court of First Instance.
26. On appeal on 10 June, the Indictments Division of the Brussels Court of Appeal scheduled a hearing for 22 June 2009.
27. Notified on 11 June 2009 that his departure was scheduled for 15 June, the applicant lodged a second request, through his current lawyer, with the Aliens Appeals Board to set aside the order to leave the territory. He relied on the risks he would face in Afghanistan and those he would face if transferred to Greece because of the unlikelihood of his application for asylum being properly examined and the appalling conditions of detention and reception of asylum-seekers in Greece.
28. A second transfer was arranged on 15 June 2009, this time under escort.
29. By two judgments of 3 and 10 September 2009, the Aliens Appeals Board rejected the applications for the order to leave the country to be set aside – the first because the applicant had not filed a request for the proceedings to be continued within the requisite fifteen days of service of the judgment rejecting the request for a stay of execution lodged under the extremely urgent procedure, and the second on the ground that the applicant had not filed a memorial in reply.
30. No administrative appeal on points of law was lodged with the Conseil d’Etat.
31. In the meantime, on 11 June 2009, the applicant applied to the Court, through his counsel, to have his transfer to Greece suspended. In addition to the risks he faced in Greece, he claimed that he had fled Afghanistan after escaping a murder attempt by the Taliban in reprisal for his having worked as an interpreter for the international air force troops stationed in Kabul. In support of his assertions, he produced certificates confirming that he had worked as an interpreter.
32. On 12 June 2009 the Court refused to apply Rule 39 of the Rules of Court but informed the Greek Government that its decision was based on its confidence that Greece would honour its obligations under the Convention and comply with European Union legislation on asylum. The letter sent to the Greek Government read as follows:
“That decision was based on the express understanding that Greece, as a Contracting State, would abide by its obligations under Articles 3, 13 and 34 of the Convention. The Section also expressed its confidence that your Government would comply with their obligations under the following:
– the Dublin Regulation referred to above;
– Council Directive 2005/85/EC of 1 December 2005 on minimum standards on procedures in member States for granting and withdrawing refugee status; and
– Council Directive 2003/9/EC of 27 January 2003 laying down minimum standards for the reception of asylum-seekers.
I should be grateful therefore if your Government would undertake to inform the Court of the progress of any asylum claim made by the applicant in Greece as well as the place of detention, if he is detained on arrival in Greece.”
33. On 15 June 2009 the applicant was transferred to Greece. On arriving at Athens International Airport he gave his name as that used in the agreement confirming responsibility for the examination of his asylum request, issued by the Greek authorities on 4 June 2009.
34. On 19 June 2009 the applicant’s lawyer received a first text message, in respect of which he informed the Court. It stated that upon arrival the applicant had immediately been placed in detention in a building next to the airport, where he was locked up in a small space with twenty other detainees, had access to the toilets only at the discretion of the guards, was not allowed out into the open air, was given very little to eat and had to sleep on a dirty mattress or on the bare floor.
35. When released on 18 June 2009, he was given an asylum-seeker’s card (a “pink card”; see paragraph 89 below). At the same time, the police issued him with the following notification (translation provided by the Greek Government):
“In Spata, on 18 June 2009 at 12.58 p.m., I, the undersigned police officer ..., notified the Afghan national ..., born on ..., of no registered address, that he must report within two days to the Aliens Directorate of the Attica Police Asylum Department to declare his home address in Greece so that he can be informed of progress with his asylum application.”
36. The applicant did not report to the Attica police headquarters on Petrou Ralli Avenue in Athens (“the Attica police headquarters”).
37. Having no means of subsistence, the applicant went to live in a park in central Athens where other Afghan asylum-seekers had assembled.
38. Having been informed of the situation on 22 June 2009, the Registrar of the Second Section sent a further letter to the Greek Government which read as follows:
“I should be obliged if your Government would inform the Court of the current situation of the applicant, especially concerning his possibilities to make an effective request for asylum. Further, the Court should be informed about the measures your Government intend to take regarding:
(a) the applicant’s deportation;
(b) the means to be put at the applicant’s disposal for his subsistence.”
39. The Greek authorities were given until 29 June 2009 to provide this information, it being specified that: “Should you not reply to our letter within the deadline, the Court will seriously consider applying Rule 39 against Greece.”
40. On 2 July 2009, having regard to the growing insecurity in Afghanistan, the plausibility of the applicant’s story concerning the risks he had faced and would still face if he were sent back to that country and the lack of any reaction on the part of the Greek authorities, the Court decided to apply Rule 39 and indicate to the Greek Government, in the parties’ interest and that of the smooth conduct of the proceedings, not to deport the applicant pending the outcome of the proceedings before the Court.
41. On 23 July 2009 the Greek Government informed the Court, in reply to its letter of 22 June 2009, that on arriving at Athens International Airport on 15 June 2009 the applicant had applied for asylum and the asylum procedure had been set in motion. The Government added that the applicant had then failed to go to the Attica police headquarters within the two-day time-limit to fill in the asylum application and give them his home address.
42. In the meantime, the applicant’s counsel kept the Court informed of his exchanges with the applicant. He confirmed that the applicant had applied for asylum at the airport and had been told to go to the Attica police headquarters to give them his home address for correspondence in the proceedings. The applicant had not gone, however, as he had no address to give them.
43. On 1 August 2009, as he was attempting to leave Greece, the applicant was arrested at Athens International Airport in possession of a false Bulgarian identity card.
44. He was placed in detention for seven days in the same building next to the airport where he had been detained previously. In a text message to his counsel, he described his conditions of detention, alleging that he had been beaten by the police officers in charge of the centre, and said that he wanted to get out of Greece at any cost so as not to have to live in such difficult conditions.
45. On 3 August 2009 he was sentenced by the Athens Criminal Court to two months’ imprisonment, suspended for three years, for attempting to leave the country with false papers.
46. On 4 August 2009 the Ministry of Public Order (now the Ministry of Civil Protection) adopted an order stipulating that in application of section 76 of Law no. 3386/2005 on the entry, residence and social integration of third-country nationals in Greece, the applicant was the subject of an administrative expulsion procedure. It further stipulated that the applicant could be released as he was not suspected of intending to abscond and was not a threat to public order.
47. On 18 December 2009 the applicant went to the Attica police headquarters, where his “pink card” was renewed for six months. In a letter on the same day, the police took note in writing that the applicant had informed them that he had nowhere to live, and asked the Ministry of Health and Social Solidarity to help find him a home.
48. On 20 January 2010 the decision to expel the applicant was automatically revoked by the Greek authorities because the applicant had made an application for asylum prior to his arrest.
49. In a letter dated 26 January 2010, the Ministry of Health and Social Solidarity informed the State Legal Council that, because of strong demand, the search for accommodation for the applicant had been delayed, but that somewhere had been found; in the absence of an address where he could be contacted, however, it had not been possible to inform the applicant.
50. On 18 June 2010 the applicant went to the Attica police headquarters, where his “pink card” was renewed for six months.
51. On 21 June 2010 the applicant received a notice in Greek, which he signed in the presence of an interpreter, inviting him to an interview at the Attica police headquarters on 2 July 2010. The applicant did not attend the interview.
52. Contacted by his counsel after the hearing before the Court, the applicant informed him that the notice had been handed to him in Greek when his “pink card” had been renewed and that the interpreter had made no mention of any date for an interview.
53. In a text message to his counsel dated 1 September 2010, the applicant informed him that he had once again attempted to leave Greece for Italy, where he had heard that reception conditions were more decent and he would not have to live on the street. He was stopped by the police in Patras and taken to Salonika, then to the Turkish border for expulsion there. At the last moment, the Greek police decided not to expel him, according to the applicant because of the presence of the Turkish police.
54. Belgium and Greece have ratified the 1951 Geneva Convention relating to the Status of Refugees (“the Geneva Convention”), which defines the circumstances in which a State must grant refugee status to those who request it, as well as the rights and duties of such persons.
55. In the present case, the central Article is Article 33 § 1 of the Geneva Convention, which reads as follows:
“1. No Contracting State shall expel or return (‘refouler’) a refugee in any manner whatsoever to the frontiers of territories where his life or freedom would be threatened on account of his race, religion, nationality, membership of a particular social group or political opinion.”
56. In its Note on international protection of 13 September 2001 (A/AC.96/951, paragraph 16), the UNHCR, whose task it is to oversee how the States Parties apply the Geneva Convention, stated the following in regard to the principle of “non-refoulement”:
“The obligation of States not to expel, return of refoule refugees to territories where their life of freedom would be threatened is a cardinal protection principle enshrined in the [Geneva] Convention, to which no reservations are permitted. In many ways, the principle is the logical complement to the right to seek asylum recognised in the Universal Declaration of Human Rights. It has come to be considered a rule of customary international law binding on all States. In addition, international human rights law has established non-refoulement as a fundamental component of the absolute prohibition of torture and cruel, inhuman or degrading treatment or punishment. The duty not to refoule is also recognised as applying to refugees irrespective of their formal recognition, thus obviously including asylum-seekers whose status has not yet been determined. It encompasses any measure attributable to a State which could have the effect of returning an asylum-seeker or refugee to the frontiers of territories where his or her life or freedom would be threatened, or where he or she would risk persecution. This includes rejection at the frontier, interception and indirect refoulement, whether of an individual seeking asylum or in situations of mass influx.”
57. Fundamental rights, as guaranteed by the Convention, are part of European Union law and are recognised in the following terms:
“The Union is founded on the values of respect for human dignity, freedom, democracy, equality, the rule of law and respect for human rights, including the rights of persons belonging to minorities ...”
“1. The Union recognises the rights, freedoms and principles set out in the Charter of Fundamental Rights of the European Union of 7 December 2000, as adapted at Strasbourg, on 12 December 2007, which shall have the same legal value as the Treaties.
...
3. Fundamental rights, as guaranteed by the European Convention for the Protection of Human Rights and Fundamental Freedoms and as they result from the constitutional traditions common to the member States, shall constitute general principles of the Union’s law.”
58. The issues of particular relevance to the present judgment are covered by Title V (“Area of freedom, security and justice”) of Part Three of the Treaty on the Functioning of the European Union on Union policies and internal actions” of the Union. In Chapter 1 of this Title, Article 67 stipulates:
“1. The Union shall constitute an area of freedom, security and justice with respect for fundamental rights and the different legal systems and traditions of the member States.
2. It ... shall frame a common policy on asylum, immigration and external border control, based on solidarity between member States, which is fair towards third-country nationals. ...”
59. Chapter 2 of Title V concerns “Policies on border checks, asylum and immigration”. Article 78 § 1 stipulates as follows:
“The Union shall develop a common policy on asylum, subsidiary protection and temporary protection with a view to offering appropriate status to any third-country national requiring international protection and ensuring compliance with the principle of non-refoulement. This policy must be in accordance with the Geneva Convention ... and other relevant treaties.”
60. Article 78 § 2 provides, inter alia, for the Union’s legislative bodies to adopt a uniform status of asylum and subsidiary protection, as well as criteria and mechanisms for determining which member State is responsible for considering an application for asylum.
61. The Charter of Fundamental Rights, which has been part of the primary law of the European Union since the entry into force of the Treaty of Lisbon, contains an express provision guaranteeing the right to asylum, as follows:
“The right to asylum shall be guaranteed with due respect for the rules of the Geneva Convention of 28 July 1951 and the Protocol of 31 January 1967 relating to the status of refugees and in accordance with the Treaty establishing the European Community.”
62. Since the European Council of Tampere in 1999, the European Union has organised the implementation of a common European asylum system.
63. The first phase (1999-2004) saw the adoption of several legal instruments setting minimum common standards regarding the reception of asylum-seekers, asylum procedures and the conditions to be met in order to be recognised as being in need of international protection, as well as rules for determining which member State is responsible for examining an application for asylum (“the Dublin system”).
64. The second phase is currently under way. The aim is to further harmonise and improve protection standards with a view to introducing a common European asylum system by 2012. The Commission announced certain proposals in its policy plan on asylum of 17 June 2008 (COM(2008) 360).
65. Council Regulation No. 343/2003/EC of 18 February 2003 establishing the criteria and mechanisms for determining the member State responsible for examining an asylum application lodged in one of the member States by a third-country national (“the Dublin Regulation”) applies to the member States of the European Union and to Iceland, Norway and Switzerland.
66. The Regulation replaces the provisions of the Convention determining the State responsible for examining applications for asylum lodged in one of the member States of the European Communities, signed on 15 June 1990 (“the Dublin Convention”).
67. An additional Council Regulation, No. 1560/2003/EC of 2 September 2003, lays down rules for the application of the Dublin Regulation.
68. Recital 1 of the Dublin Regulation states that it is part of a common policy on asylum aimed at progressively establishing an area of freedom, security and justice open to those who, forced by circumstances, legitimately seek protection in the Community.
69. Recital 2 affirms that the Dublin Regulation is based on the presumption that the member States respect the principle of non-refoulement enshrined in the Geneva Convention and are considered as safe countries.
70. Under the Dublin Regulation, the member States must determine, based on a hierarchy of objective criteria (Articles 5-14), which member State bears responsibility for examining an asylum application lodged on their territory. The aim is to avoid multiple applications and to guarantee that each asylum-seeker’s case is dealt with by a single member State.
71. Where it is established that an asylum-seeker has irregularly crossed the border into a member State having come from a third country, the member State thus entered is responsible for examining the application for asylum (Article 10 § 1). This responsibility ceases twelve months after the date on which the irregular border-crossing took place.
72. Where the criteria in the Regulation indicate that another member State is responsible, that State is requested to take charge of the asylum-seeker and examine the application for asylum. The requested State must answer the request within two months from the date of receipt of the request. Failure to reply within two months is understood as constituting an acceptance of the request to take charge of the asylum-seeker (Article 17 and Article 18 §§ 1 and 7).
73. Where the requested member State accepts that it should take charge of an asylum-seeker, the member State in which the application for asylum was lodged must notify the asylum-seeker of the decision to transfer him or her, stating the reasons. The transfer must be carried out at the latest within six months following acceptance of the request to take charge. Where the transfer does not take place within that time-limit, responsibility for processing the application lies with the member State in which the application for asylum was lodged (Article 19).
74. By way of derogation from the general rule, each member State may examine an application for asylum lodged with it by a third-country national, even if such examination is not its responsibility under the criteria laid down in the Dublin Regulation (Article 3 § 2). This is called the “sovereignty” clause. In such cases, the State concerned becomes the member State responsible and assumes the obligations associated with that responsibility.
75. Furthermore, any member State, even where it is not responsible under the criteria set out in the Dublin Regulation, may bring together family members, as well as other dependant relatives, on humanitarian grounds based in particular on family or cultural considerations (Article 15 § 1). This is known as the “humanitarian” clause. In this case, that member State will, at the request of another member State, examine the application for asylum of the person concerned. The persons concerned must consent.
76. Another Council Regulation, No. 2725/2000/EC of 11 December 2000, provides for the establishment of the Eurodac system for the comparison of fingerprints (“the Eurodac Regulation”). It requires the States to register asylum-seekers’ fingerprints. The data are transmitted to Eurodac’s central unit, run by the European Commission, which stores them in its central database and compares them with the data already stored there.
77. On 6 June 2007 the European Commission transmitted a report to the European Parliament and the Council on the evaluation of the Dublin system (COM(2007) 299 final). On 3 December 2008 it made public its proposal for a recasting of the Dublin Regulation (COM(2008) 820 final/2). The purpose of the reform is to improve the efficiency of the system and ensure that all the needs of persons seeking international protection are covered by the procedure for determining responsibility.
78. The proposal aims to set in place a mechanism for suspending transfers under the Dublin system, so that, on the one hand, member States whose asylum systems are already under particularly heavy pressure are not placed under even more pressure by such transfers and, on the other hand, so that asylum-seekers are not transferred to member States which cannot offer them a sufficient level of protection, particularly in terms of reception conditions and access to the asylum procedure (Article 31 of the proposal). The State concerned must apply to the European Commission for a decision. The transfers may be suspended for up to six months. The Commission may extend the suspension for a further six months at its own initiative or at the request of the State concerned.
79. The proposal, examined under the codecision procedure, was adopted by the European Parliament at first reading on 7 May 2009 and submitted to the Commission and the Council.
80. At the Informal Justice and Home Affairs Council meeting in Brussels on 15 and 16 July 2010, the Belgian Presidency of the Council of the European Union placed on the agenda an exchange of views on the means of arriving at a single asylum procedure and a uniform standard of international protection by 2012. The discussions focused in particular on what priority the Council should give to negotiations on the recasting of the Dublin Regulation and on whether the ministers would back the inclusion of the temporary suspension clause.
81. The Court of Justice of the European Communities (CJEC), which subsequently became the Court of Justice of the European Union (CJEU) upon the entry into force of the Treaty of Lisbon, has delivered one judgment concerning the Dublin Regulation. In the Petrosian case (C-19/08, judgment of 29 January 2009) the CJEC was asked to clarify the interpretation of Article 20 §§ 1 and 2 of the Dublin Regulation concerning the taking of responsibility for an asylum application and the calculation of the deadline for making the transfer where the legislation of the requesting member State provided for appeals to have suspensive effect. The CJEC found that time started to run following the decision on the merits of the request.
82. The CJEU has recently received a request from the Court of Appeal (United Kingdom) for a preliminary ruling on the interpretation to be given to the sovereignty clause in the Dublin Regulation (N.S. and Others, case C411/10).
83. Three other European texts supplement the Dublin Regulation.
84. Council Directive 2003/9/EC of 27 January 2003 laying down minimum standards for the reception of asylum-seekers in the member States (“the Reception Directive”), came into force on 6 February 2003, the day of its publication in the Official Journal of the European Union (OJ 2003 L 31 p. 18). It requires the member States to guarantee asylum-seekers:
– certain material reception conditions, including housing, food and clothing, in kind or in the form of financial allowances; the allowances must be sufficient to protect the asylum-seeker from extreme need;
– arrangements to maintain family unity;
– medical and psychological care; and
– access for minors to the education system, and to language classes where necessary for them to undergo normal schooling.
In 2007 the European Commission asked the CJEC (now the CJEU) to examine whether Greece was fulfilling its obligations concerning the reception of refugees. In a judgment of 19 April 2007 (Case C-72/06 Commission v. Greece), the CJEC found that Greece had failed to fulfil its obligations under the Reception Directive. The Greek authorities subsequently transposed the Reception Directive.
On 3 November 2009 the European Commission sent a letter to Greece announcing that it was bringing new proceedings against it.
85. Council Directive 2005/85/EC of 1 December 2005 on minimum standards on procedures in member States for granting and withdrawing refugee status (“the Procedures Directive”), which came into force on 13 December 2005, the day of its publication in the Official Journal (OJ 2005 L 326 p. 13), guarantees the rights listed below.
– An application for asylum cannot be rejected on the sole ground that it has not been made as soon as possible. In addition, applications shall be examined individually, objectively and impartially.
– Asylum applicants have the right to remain in the member State pending the outcome of the examination of their application.
– The member States are required to ensure that decisions concerning applications for asylum are given in writing and that, where an application is rejected, the reasons are stated in the decision and information on how to challenge a negative decision is given in writing.
– Asylum-seekers shall be informed of the procedure to be followed, of their rights and obligations, and of the result of the decision taken by the determining authority.
– Asylum-seekers shall receive the services of an interpreter for submitting their case to the competent authorities whenever necessary.
– Asylum-seekers shall not be denied the opportunity to communicate with the UNHCR. More generally, the member States shall allow the UNHCR to have access to asylum applicants, including those in detention, as well as to information on asylum applications and procedures, and to present its views to any competent authorities.
– Applicants for asylum shall have the opportunity, at their own cost, to consult in an effective manner a legal adviser. In the event of a negative decision by a determining authority, member States shall ensure that free legal assistance is granted on request. This right may be subject to restrictions (choice of counsel restricted to legal advisers specifically designated by national law, appeals limited to those likely to succeed, or free legal aid limited to applicants who lack sufficient resources).
The European Commission initiated proceedings against Greece in February 2006 for failure to honour its obligations, because of the procedural deficiencies in the Greek asylum system, and brought the case before the CJEC (now the CJEU). Following the transposition of the Procedures Directive into Greek law in July 2008, the case was struck out of the list.
On 24 June 2010 the European Commission brought proceedings against Belgium before the CJEU on the ground that the Belgian authorities had not fully transposed the Procedures Directive – in particular, the minimum obligations concerning the holding of personal interviews.
In its proposal for recasting the Procedures Directive, presented on 21 October 2009 (COM(2009) 554 final), the European Commission considered strengthening the obligation to provide information to the applicant. It also provided for a full and ex nunc review of first-instance decisions by a court or tribunal and specified that the notion of effective remedy required a review both of facts and of points of law. It further introduced provisions to give appeals automatic suspensive effect. The proposed amendments were intended to improve consistency with the evolving case-law regarding such principles as the right to defence, equality of arms, and the right to effective judicial protection.
86. Council Directive 2004/83/EC of 29 April 2004 concerns minimum standards for the qualification and status of third-country nationals or stateless persons as refugees or as persons who otherwise need international protection and the content of the protection granted (“the Qualification Directive”). It entered into force twenty days after its publication in the Official Journal (OJ 2004 L 304 p. 12).
This Directive contains a set of criteria for granting refugee or subsidiary protection status and laying down the rights attached to each status. It introduces a harmonised system of temporary protection for persons not covered by the Geneva Convention but who nevertheless need international protection, such as victims of widespread violence or civil war.
The CJEC (now the CJEU) has delivered two judgments concerning the Qualification Directive: the Elgafaji judgment of 17 February 2009 (C465/07), and the Salahadin Abdulla and Others judgment of 2 March 2010 (Joined Cases C175/08, C176/08, C178/08 and C179/08).
87. In addition to the reports published following his visits to Greece (see paragraph 160 below), the Council of Europe Commissioner for Human Rights issued a Recommendation concerning the rights of aliens wishing to enter a Council of Europe member State and the enforcement of expulsion orders (CommDH(2001)19), dated 19 September 2001, which states, inter alia:
“1. Everyone has the right, on arrival at the border of a member State, to be treated with respect for his or her human dignity rather than automatically considered to be a criminal or guilty of fraud.
2. On arrival, everyone whose right of entry is disputed must be given a hearing, where necessary with the help of an interpreter whose fees must be met by the country of arrival, in order to be able, where appropriate, to lodge a request for asylum. This must entail the right to open a file after having been duly informed, in a language which he or she understands, about the procedure to be followed. The practice of refoulement ‘at the arrival gate’ thus becomes unacceptable.
3. As a rule there should be no restrictions on freedom of movement. Wherever possible, detention must be replaced by other supervisory measures, such as the provision of guarantees or surety or other similar measures. Should detention remain the only way of guaranteeing an alien’s physical presence, it must not take place, systematically, at a police station or in a prison, unless there is no practical alternative, and in such case must last no longer than is strictly necessary for organising a transfer to a specialised centre.
...
9. On no account must holding centres be viewed as prisons.
...
11. It is essential that the right of judicial remedy within the meaning of Article 13 of the [Convention] be not only guaranteed in law but also granted in practice when a person alleges that the competent authorities have contravened or are likely to contravene a right guaranteed by the [Convention]. The right of effective remedy must be guaranteed to anyone wishing to challenge a refoulement or expulsion order. It must be capable of suspending enforcement of an expulsion order, at least where contravention of Articles 2 or 3 of the [Convention] is alleged.”
88. The reception conditions of asylum-seekers in Greece are regulated primarily by Presidential Decree (“PD”) no. 220/2007 transposing the Reception Directive. The provisions of this text applicable to the present judgment may be summarised as follows.
89. The authority responsible for receiving and examining the asylum application issues an asylum applicant’s card free of charge immediately after the results of the fingerprint check become known and in any event no later than three days after the asylum application was lodged. This card, called the “pink card”, permits the applicant to remain in Greece throughout the period during which his or her application is being examined. The card is valid for six months and renewable until the final decision is pronounced (Article 5 § 1 of PD no. 220/2007).
90. Under Article 12 §§ 1 and 3 the competent authorities must take adequate steps to ensure that the material reception conditions are made available to asylum-seekers. They must be guaranteed a standard of living in keeping with their state of health and sufficient for their subsistence and to protect their fundamental rights. These measures may be subjected to the condition that the persons concerned are indigent.
91. An asylum-seeker with no home and no means of paying for accommodation will be housed in a reception centre or another place upon application to the competent authorities (Article 6 § 2). According to information provided by the Greek Ministry of Health and Social Solidarity, in 2009 there were 14 reception centres for asylum-seekers in different parts of the country, with a total capacity of 935 places; 6 of them were reserved for unaccompanied minors.
93. Asylum-seekers have access to vocational training programmes under the same conditions as Greek nationals (Article 11).
94. If they are financially indigent and not insured in any way, asylum-seekers are entitled to free medical care and hospital treatment. First aid is also free (Article 14 of PD no. 220/2007).
95. When the administrative expulsion of an alien is permitted under section 76(1) of Law no. 3386/2005 (see paragraph 119 below) and that alien is suspected of intending to abscond, considered to be a threat to public order or hinders the preparation of his or her departure or the expulsion procedure, provisional detention is possible until the adoption, within three days, of the expulsion decision (section 76(2)). Until Law no. 3772/2009 came into force, administrative detention was for three months. It is now six months and, in certain circumstances, may be extended by twelve months.
96. An appeal to the Supreme Administrative Court against an expulsion order does not suspend the detention (section 77 of Law no. 3386/2005).
97. Where section 76(1) is found to apply upon arrival at Athens International Airport, the persons concerned are placed in the detention centre next to the airport. Elsewhere in the country, they are held either in detention centres for asylum-seekers or in police stations.
98. Under Article 13 § 1 of PD no. 90/2008, lodging an application for asylum is not a criminal offence and cannot, therefore, justify the applicant’s detention, even if he or she entered the country illegally.
99. The provisions applicable to the applicant’s asylum application are found in the following PDs: PD no. 61/1999 on the granting of refugee status and its withdrawal and the expulsion of an alien, residence permits for family members and means of cooperation with the UNHCR; and PD no. 90/2008 transposing Council Directive 2005/85/EC (“the Procedures Directive”; see paragraph 85 above), as amended by PD no. 81/2009.
100. All nationals of third countries or stateless persons have the right to apply for asylum. The authorities responsible for receiving and examining the applications ensure that all adults are able to exercise their right to lodge an application provided that they present themselves before the authorities in person (Article 4 § 1 of PD no. 90/2008).
101. The authorities immediately inform asylum-seekers of their rights and obligations by giving them a brochure, in a language they understand, describing the procedure for examining asylum applications and the asylum-seeker’s rights and obligations. If the asylum-seeker does not understand the language used in the form, or is illiterate, he is informed orally, with the assistance of an interpreter (Article 1 § 6 of PD no. 61/1999 and Article 8 § 1 (a) of PD no. 90/2008).
102. An information brochure has been drafted in collaboration with the UNHCR and exists in six languages (Arabic, English, French, Greek, Persian and Turkish).
103. When asylum-seekers arrive at Athens International Airport, the obligation to provide this information lies with the security services present at the airport. Interpretation is provided by interpreters from the Attica police headquarters, non-governmental organisations or airport staff.
104. Asylum-seekers must cooperate with the competent authorities (Article 9 § 1 of PD no. 90/2008). In particular, they must inform them of any change of address (Article 6 § 1 of PD no. 220/2007).
105. If they have not already done so at the airport, asylum-seekers must then report, on a Saturday, to the Aliens Directorate at the Attica police headquarters, to submit their applications for asylum. Since PD no. 81/2009 (Article 1) entered into force, the lodging of asylum applications has been decentralised to the fifty-two police headquarters in different parts of the country.
106. Asylum-seekers who have applied for asylum at the airport must report within three days to the Attica police headquarters to register their place of residence.
107. They are then invited to the police headquarters for an individual interview, during which they may be represented. The interview is held with the assistance of an interpreter and the person concerned is asked to confirm all the information contained in the application and to give details of their identity, the route by which they arrived in Greece and the reasons why they fled their country of origin (Article 10 § 1 of PD no. 90/2008).
108. Until 2009, after the interview the police officer in charge of the interview transmitted the asylum application to one of the three refugee advisory committees within the Ministry of Public Order (now the Ministry of Civil Protection) for an opinion. These committees were made up of police officers and municipal representatives and in some cases the UNHCR was an observer. The committee to which the application was referred transmitted an opinion, in the form of an internal report, to the Attica police headquarters, which gave its decision.
109. PD no. 81/2009 provides for the decentralisation of the examination of asylum applications at first instance and the setting up of refugee advisory committees in all fifty-two police headquarters around the country (Article 3). The examination procedure itself has not changed, but it now takes place in all fifty-two police headquarters in the different regions.
110. The decisions are taken on an individual basis, after careful, objective and impartial examination. The authorities gather and assess precise, detailed information from reliable sources, such as that supplied by the UNHCR on the general situation in the country of origin (Article 6 § 2 of PD no. 90/2008). As at every other stage of the procedure, applicants are provided with an interpreter at the State’s expense (Article 8 § 1 (b) of PD no. 90/2008).
111. They have the right to consult legal or other counsel at their own expense (Article 11 § 1 of PD no. 90/2008).
112. The decision is served on the applicant or his or her lawyer or legal representative (Article 8 § 1 (d) of PD no. 90/2008). On this subject, point 10 in the brochure reads as follows:
“... The [pink] card must mention the place of residence you have declared or the reception centre assigned to you for your stay. When the decision is given, it will be sent to the address you declared; that is why it is important to inform the police of any change of address without delay.”
113. If the address is unknown, the decision is sent to the municipality where the head office of the service where the asylum application was lodged is located, where it will be displayed on a municipal notice board and communicated to the UNHCR (Article 7 § 2 of PD no. 90/2008).
114. The information is communicated in a language which the asylum-seeker may reasonably be supposed to understand if he or she is not represented and has no legal assistance (Article 8 § 1 (e) of PD no. 90/2008).
115. Until 2009, the refugee advisory committees examined asylum applications at second instance where these had been rejected (Article 25 of PD no. 90/2008). The UNHCR sat on these committees (Article 26 of PD no. 90/2008). Thereafter, it was possible to apply to the Supreme Administrative Court to quash the decision. Article 5 of PD no. 81/2009 did away with the second-instance role of the refugee advisory committees. Since 2009 appeals against the first-instance decision have lain directly to the Supreme Administrative Court. In July 2009 the UNHCR decided that it would no longer take part in the procedure.
116. Unless the applicant has already been given the relevant information in writing, a decision to reject an application must mention the possibility of lodging an appeal, the time-limit for doing so and the consequences of letting the deadline pass (Articles 7 § 3 and 8 § 1 (e) of PD no. 90/2008).
117. Appeals to the Supreme Administrative Court do not suspend the execution of an expulsion order issued following a decision to reject an application for asylum. However, aliens have the right to appeal against a deportation order within five days of receiving notification thereof. The decision is then given within three working days from the day on which the appeal was lodged. This type of appeal suspends the enforcement of the expulsion decision. Where detention is ordered at the same time as expulsion, the appeal suspends the expulsion but not the detention (section 77 of Law no. 3386/2005).
118. Asylum-seekers are entitled to legal aid to lodge appeals to the Supreme Administrative Court provided that the appeals are not manifestly inadmissible or ill-founded (Article 11 § 2 of PD no. 90/2008).
119. Law no. 3386/2005, as amended by Law no. 3772/2009 (section 76(1)(c)), authorises the administrative expulsion of an alien in particular when his or her presence in Greece is a threat to public order or national security. Aliens are considered to represent such a threat if there are criminal proceedings pending against them for an offence punishable by more than three months’ imprisonment. Illegally leaving the country and using a false passport or other travel document are criminal offences under sections 83(1) and 87(7) of Law no. 3386/2005.
120. However, asylum applicants and refugees are excluded from the scope of this Law (sections 1(c) and 79(d)). Asylum-seekers may remain in the country until the administrative procedure for examining their application has been completed, and cannot be removed by any means (Article 1 § 1 of PD no. 61/1999 and Article 5 § 1 of PD no. 90/2008).
121. In exceptional cases, particularly for humanitarian reasons, the Minister of Public Order (now the Minister of Civil Protection) may authorise the temporary residence of an alien whose application for refugee status has been rejected, until it becomes possible for him or her to leave the country (section 25(6) of Law no. 1975/1991). Where such authorisation is given for humanitarian reasons, the criteria taken into account are the objective impossibility of removal or return to the country of origin for reasons of force majeure, such as serious health reasons, an international boycott of the country of origin, civil conflicts with mass human rights violations, or the risk of treatment contrary to Article 3 of the Convention being inflicted in the country of origin (Article 8 § 2 of PD no. 61/1999). In this last case, the Supreme Administrative Court considers that taking into consideration the risks in respect of Article 3 of the Convention is not an option but an obligation for the administrative authorities (see, for example, judgments nos. 4055/2008 and 434/2009).
122. Subsidiary protection may also be granted in conformity with PD no. 96/2008, which transposes Council Directive 2004/83/EC (“the Qualification Directive”; see paragraph 86 above).
123. Following the parliamentary elections held in Greece in October 2009, the new government set up an expert committee to give an opinion on the reform of the asylum system in Greece. Composed of experts from the Ministries of Civil Protection, the Interior and Health, and from the UNHCR, the Greek Council for Refugees and the Ombudsman’s Office, as well as academics, the committee was asked to propose amendments to the current law and practice and make suggestions concerning the composition and modus operandi of a new civil authority to deal with applications for asylum, composed not of police officers, like today, but of civil servants. It is also envisaged to restore the appellate role of the refugee advisory committees.
124. The proposals of the expert committee were submitted to the Greek Government on 22 December 2009 and a bill is being prepared. According to Greek Prime Minister George Papandreou, speaking at a press conference on 20 January 2010 with the participation of the United Nations High Commissioner for Refugees, Antonio Guterres, the aim pursued is to reform the legislative framework “to bring it into line with the 1951 [Geneva] Convention on [the Status of] Refugees and with European law”.
125. According to statistics published by the UNHCR, in 2008 Greece was in seventh place on the list of European Union member States in terms of the number of asylum applicants received, with a total of 19,880 applications lodged that year (compared with 15,930 in 2009). In total, 88% of the foreign nationals who entered the European Union in 2009 entered through Greece.
126. For 2008, the UNHCR reports a success rate at first instance (the proportion of positive decisions in relation to all the decisions taken) of 0.04% for refugee status under the Geneva Convention (11 people), and 0.06% for humanitarian reasons or subsidiary protection (18 people). In total, 12,095 appeals were lodged against unfavourable decisions. They led to 25 people being granted refugee status by virtue of the Geneva Convention and 11 for humanitarian reasons or subsidiary protection. Where appeals were concerned, the respective success rates were 2.87% and 1.26%. By comparison, in 2008 the average success rate at first instance was 36.2% in five of the six countries which, along with Greece, receive the largest number of applications (France, Germany, Italy, Sweden and the United Kingdom).
127. Until 2009, 95% of asylum applications went through the Attica police headquarters. Since the processing of asylum applications was decentralised to police headquarters all over the country, about 79% of the applications have been handled by the Attica police headquarters.
129. The Aliens Office is the administrative body responsible for registering asylum applications after consulting the Eurodac database. It is also responsible for interviewing asylum-seekers about their background in order to determine whether Belgium is the country responsible under the Dublin Regulation for examining the asylum application. These aspects of the procedure are regulated by section 51/5 of the Aliens Act.
130. After the interview, the Aliens Office completes the “Dublin” request form. The form contains sections for general information about the asylum-seekers and for more specific details of how they got to Belgium, their state of health and their reasons for coming to Belgium. There is no provision for asylum-seekers to be assisted by a lawyer during the interview.
131. Where the Aliens Office considers that Belgium is responsible (positive decision) under the Dublin criteria or by application of the special clauses, or because the deadline for transfer has passed, it transmits the application to the Office of the Commissioner General for Refugees and Stateless Persons (CGRS), the Belgian body responsible for examining asylum applications.
132. Where the Aliens Office considers that Belgium is not responsible for examining the application (negative decision), it submits a request to the State responsible to take charge of the application. If that State agrees, explicitly or tacitly, the Aliens Office rejects the asylum application and issues a decision refusing a residence permit, together with an order to leave the country.
133. Reasons must be given for negative decisions ordering the transfer of asylum-seekers. When the transfer is to Greece, the reasoning for the order to leave the country refers to the presumption that Greece honours its Community and international obligations in asylum matters and to the fact that recourse to the sovereignty clause is not obligatory under the Dublin Regulation. In some cases, mention is made of the fact that the applicant has adduced no evidence demonstrating the concrete consequences of the general situation for his or her individual situation.
134. There are no accurate statistics for determining the extent to which the Aliens Office applies the sovereignty clause. The positive decisions taken do not specify whether the clause was applied. At most, it appears from the data provided in the 2009 Annual Report of the Aliens Office that in 2009 Belgium issued 1,116 requests to other member States to take charge of asylum applications, 420 of which were to Greece, and that a total of 166 applications were referred to the CGRS.
135. While efforts are being made to determine which State is responsible, the alien may be held or detained in a given place for as long as is strictly necessary, but for no longer than one month.
136. Decisions taken by the Aliens Office concerning residence may be challenged by appealing to the Aliens Appeals Board. The Aliens Appeals Board is an administrative court established by the Law of 15 September 2006 reforming the Conseil d’Etat and setting up an Aliens Appeals Board. It took over the powers of the Conseil d’Etat in disputes concerning aliens, as well as those of the Permanent Refugee Appeals Board.
137. Appeals against orders to leave the country do not have suspensive effect. The law accordingly provides for the possibility of lodging an application for a stay of execution of such an order. Such an application for a stay of execution must be lodged prior to or, at the latest, at the same time as the appeal against the order.
143. The first cases in which asylum-seekers reported difficulties in accessing the asylum procedure in Greece date back to 2008. In its judgment no. 9.796 of 10 April 2008, the Aliens Appeals Board stayed the execution of a “Dublin” transfer to Greece under the extremely urgent procedure because the Greek authorities had not responded to the request for them to take charge of the asylum application concerned and the Aliens Office had not sought individual guarantees. The Aliens Appeals Board found that a tacit agreement failed to provide sufficient guarantees of effective processing of the asylum application by the Greek authorities. Since March 2009, however, the Aliens Office no longer seeks such guarantees and takes its decisions based on tacit agreements. The Aliens Appeals Board no longer questions this approach, considering that Greece has transposed the Qualification and Procedures Directives.
144. In assessing the reasoning for the order to leave the country, the Aliens Appeals Board takes into consideration first and foremost the facts revealed to the Aliens Office during the “Dublin” interview and recorded in the administrative file. Should evidence be adduced subsequently, including documents of a general nature, in a letter to the Aliens Office during the “Dublin” examination process or in an appeal against the order to leave the country, it is not systematically taken into account by the Aliens Appeals Board, on the grounds that it was not adduced in good time or that, because it was not mentioned in the asylum applicant’s statements to the Aliens Office, it is not credible (see, for example, judgment no. 41.351 of 1 April 2010 and judgment no. 41.482 of 9 April 2010).
145. In cases where the Aliens Appeals Board has taken into account international reports submitted by “Dublin” asylum applicants confirming the risk of a violation of Article 3 of the Convention because of the deficiencies in the asylum procedure and the conditions of detention and reception in Greece, its case-law is divided as to the conclusions to be drawn.
146. Certain divisions have largely been inclined to take the general situation in Greece into account. For example, in judgments nos. 12.004 and 12.005 of 29 May 2008, the Board considered that the Aliens Office should have considered the allegations of ill-treatment in Greece:
“The applicant party informed the other party in good time that his removal to Greece would, in his opinion, amount to a violation of Article 3 of the Convention, in particular because of the inhuman and degrading treatment he alleged that he had suffered and would no doubt suffer again there. ... The Board notes that in arguing that he faced the risk, in the event that he was sent back to Greece, of being exposed to inhuman and degrading treatment contrary to Article 3 of the Convention, and in basing his arguments on reliable documentary sources which he communicated to the other party, the applicant formulated an explicit and detailed objection concerning an important dimension of his removal to Greece. The other party should therefore have replied to that objection in its decision in order to fulfil its obligations with regard to reasoning.”
147. In the same vein, in judgment no. 25.962 of 10 April 2009, the Aliens Appeals Board stayed the execution of a transfer to Greece in the following terms:
“The Board considers that the terms of the report of 4 February 2009 of the Commissioner for Human Rights of the Council of Europe ... and the photos illustrating the information contained in it concerning the conditions of detention of asylum-seekers are particularly significant. ... While it post-dates the judgments of the Board and of the European Court of Human Rights cited in the decision taken, the content of this report is clear enough to establish that despite its recent efforts to comply with proper European standards in matters of asylum and the fundamental rights of asylum-seekers, the Greek authorities are not yet able to offer asylum applicants the minimum reception or procedural guarantees.”
148. Other divisions have opted for another approach, which consists in taking into account the failure to demonstrate a link between the general situation in Greece and the applicant’s individual situation. For example, in judgment no. 37.916 of 27 February 2009, rejecting a request for a stay of execution of a transfer to Greece, the Aliens Appeals Board reasoned as follows:
[Translation by the Registry]
“The general information provided by the applicant in his file mainly concerns the situation of aliens seeking international protection in Greece, the circumstances in which they are transferred to and received in Greece, the way they are treated and the way in which the asylum procedure in Greece functions and is applied. The materials establish no concrete link showing that the deficiencies reported would result in Greece violating its non-refoulement obligation vis-à-vis aliens who, like the applicant, were transferred to Greece ... Having regard to the above, the applicant has not demonstrated that the enforcement of the impugned decision would expose him to a risk of virtually irreparable harm.”
149. In three cases in 2009 the same divisions took the opposite approach and decided to suspend transfers to Athens, considering that the Aliens Office, in its reasoning, should have taken into account the information on the general situation in Greece. These are judgments nos. 25.959 and 25.960 of 10 April 2009 and no. 28.804 of 17 June 2009.
150. In order to ensure the consistency of its case-law, the President of the Aliens Appeals Board convened a plenary session on 26 March 2010 which delivered three judgments (judgments nos. 40.963, 40.964 and 10.965) in which the reasoning may be summarised as follows:
– Greece is a member of the European Union, governed by the rule of law, a party to the Convention and the Geneva Convention and bound by Community legislation in asylum matters;
– based on the principle of intra-Community trust, it must be presumed that the State concerned will comply with its obligations (referring to the Court’s case-law in K.R.S. v. the United Kingdom (dec.), no. 32733/08, 2 December 2008);
– in order to reverse that presumption the applicant must demonstrate in concreto that there is a real risk of his being subjected to treatment contrary to Article 3 of the Convention in the country to which he is being removed;
– simple reference to general reports from reliable sources showing that there are reception problems or that refoulement is practised or the mere fact that the asylum procedure in place in a European Union member State is defective does not suffice to demonstrate the existence of such a risk.
152. The provisions concerning referrals to the Conseil d’Etat and the latter’s powers are found in the laws on the Conseil d’Etat consolidated on 12 January 1973.
153. A lawyer may lodge an administrative appeal with the Conseil d’Etat within thirty days of notification of the judgment of the Aliens Appeals Board.
154. If the appeal is to be examined by the Conseil d’Etat, it must be declared admissible. It will be declared admissible if it is not manifestly inadmissible or devoid of purpose; if it is claimed that there has been a breach of the law or a failure to comply with essential procedural requirements or with statutory formalities required on pain of nullity, as long as that claim is not manifestly ill-founded and the alleged error may have influenced the decision and is sufficient to justify setting it aside; or if its examination is necessary to guarantee the consistency of the case-law.
155. This procedure does not have suspensive effect. The Conseil d’Etat gives judgment on the admissibility of the application in principle within eight days.
156. Where the application is declared admissible, the Conseil d’Etat gives a ruling within six months and may overturn decisions of the Aliens Appeals Board for breach of the law or for failure to comply with essential procedural requirements or with statutory formalities required on pain of nullity.
157. The judgments referred to in the case file show that the Conseil d’Etat does not question the approach of the Aliens Appeals Board explained above and considers that no issues are raised under Article 13 of the Convention (see, for example, judgment no. 5115 of 15 December 2009).
158. Decisions taken by the Aliens Office concerning detention (orders to detain applicants in a given place and orders to re-detain them) may be challenged in the courts and tribunals. In its examination of applications for release, the Brussels Court of Appeal (Indictments Division) has developed case-law that takes into account the risks faced by the persons concerned were they to be sent back to Greece, as well as the Court’s finding that Greece was violating its obligations under Article 3 (see S.D. v. Greece, no. 53541/07, 11 June 2009, and Tabesh v. Greece, no. 8256/07, 26 November 2009).
159. Since 2006 reports have regularly been published by national, international and non-governmental organisations deploring the reception conditions of asylum-seekers in Greece.
160. The following is a list of the main reports:
– European Committee for the Prevention of Torture and Inhuman or Degrading Treatment or Punishment (CPT), following its visit to Greece from 27 August to 9 September 2005, report published on 20 December 2006;
– Pro Asyl, The Truth May Be Bitter But It Must Be Told: The Situation of Refugees in the Aegean and the Practices of the Greek Coast Guard, October 2007;
– CPT, following its visit to Greece from 20 to 27 February 2007, report published on 8 February 2008;
– Amnesty International, Greece: No Place for an Asylum-Seeker, 27 February 2008;
– European Council on Refugees and Exiles (ECRE), Spotlight on Greece – EU Asylum Lottery under Fire, 3 April 2008;
– Norwegian Organisation for Asylum Seekers (NOAS), A Gamble with the Right to Asylum in Europe – Greek Asylum Policy and the Dublin II Regulation, 9 April 2008;
– UNHCR, Position on the Return of Asylum-Seekers to Greece under the “Dublin Regulation”, 15 April 2008;
– Human Rights Watch, Stuck in a Revolving Door – Iraqis and Other Asylum Seekers and Migrants at Greece/Turkey Entrance to the European Union, November 2008;
– Clandestino, Undocumented Migration: Counting the Uncountable: Data and Trends Across Europe, December 2008;
– Human Rights Watch, Left to Survive, December 2008;
– Cimade, Droit d’Asile: les Gens de “Dublin II” – Parcours Juridique de Demandeurs d’Asile Soumis à une Réadmission selon le Règlement Dublin II, December 2008;
– Council of Europe Commissioner for Human Rights, Mr T. Hammarberg, report prepared following his visit to Greece from 8 to 10 December 2008, 4 February 2009;
– CPT, report prepared following its visit to Greece from 23 to 28 September 2008, 30 June 2009;
– Austrian Red Cross and Caritas, The Situation of Persons Returned by Austria to Greece under the Dublin Regulation. Report on a Joint Fact-Finding Mission to Greece (May 23rd-28th 2009), August 2009;
– Norwegian Helsinki Committee (NHC), NOAS and Aitima, Out the Back Door: The Dublin II Regulation and Illegal Deportations from Greece, October 2009;
– Human Rights Watch, Greece: Unsafe and Unwelcoming Shores, October 2009;
– UNHCR, Observations on Greece as a Country of Asylum, December 2009;
– Amnesty International, The Dublin II Trap: Transfers of Dublin Asylum Seekers to Greece, March 2010;
– National Commission for Human Rights (Greece), Detention Conditions in Police Stations and Detention Areas of Aliens, April 2010;
– Amnesty International, Irregular Migrants and Asylum-Seekers Routinely Detained in Substandard Conditions, July 2010.
161. The above-mentioned reports attest to a systematic practice of detaining asylum-seekers in Greece from a few days up to a few months following their arrival. The practice affects both asylum-seekers arriving in Greece for the first time and those transferred by a member State of the European Union under the Dublin Regulation. Witnesses report that no information is given concerning the reasons for the detention.
162. All the centres visited by the bodies and organisations that produced the reports listed above describe a similar situation to varying degrees of gravity: overcrowding, dirt, lack of space, lack of ventilation, little or no possibility of taking a walk, no place to relax, insufficient mattresses, dirty mattresses, no free access to toilets, inadequate sanitary facilities, no privacy, limited access to care. Many of the people interviewed also complained of insults, particularly racist insults, proffered by staff and the use of physical violence by guards.
163. For example, following its visit to Greece from 27 August to 9 September 2005 the CPT reported:
“The building of the new special holding facilities for foreigners ... represented an opportunity for Greece to adopt an approach more in line with the norms and standards developed within Europe. Regrettably, the authorities have maintained a carceral approach, often in threadbare conditions and with no purposeful activities and minimal health provision, for persons who are neither convicted nor suspected of a criminal offence and who have, as described by many Greek interlocutors, often experienced harrowing journeys to arrive in Greece.”
In February 2007 the CPT inspected twenty-four police stations and holding centres for migrants run by the Ministry for Public Order and concluded that “persons deprived of their liberty by law enforcement officials in Greece run a real risk of being ill-treated”. It added:
“[Since the CPT’s last visit to Greece, in 2005] there has been no improvement as regards the manner in which persons detained by law enforcement agencies are treated. The CPT’s delegation heard, once again, a considerable number of allegations of ill-treatment of detained persons by law enforcement officials. Most of the allegations consisted of slaps, punches, kicks and blows with batons, inflicted upon arrest or during questioning by police officers. ... In several cases, the delegation’s doctors found that the allegations of ill-treatment by law enforcement officials were consistent with injuries displayed by the detained persons concerned.”
In November 2008 Human Rights Watch expressed its concern in the following terms:
“Although Greek police authorities did not give Human Rights Watch unimpeded access to assess conditions of detention in the locations we asked to visit, we were able to gather testimonies from detainees that paint an alarming picture of police mistreatment, overcrowding, and unsanitary conditions, particularly in places where we were not allowed to visit, such as border police stations, the airport, Venna, and Mitilini. The detention conditions and police abuses described in the three preceding sections of this report certainly constitute inhuman and degrading treatment.”
In its December 2008 report Cimade observed:
“In 2003 1,000 people arrived in Lesbos; in 2007 they numbered 6,000 and in the first eight months of 2008 there were 10,000 arrivals. ... A group of demonstrators are waiting for us: chanting ‘no border, no nation, no deportation’, about ten of them demanding that the place be closed down. Arms reach out through the fencing, calling for help. Three large caged-in rooms each holding eighty-five men: Afghans, Palestinians, Somalians, locked up all day long in appalling squalor. It is chilly in the late Greek summer and people are sleeping on the bare concrete floor. There is a strong smell that reminds me of the makeshift holding areas in the waiting zone at Roissy ... Most of the men have been there several days, some for a month. They do not understand why they are there. The men have been separated from the women and children. I go up to the second level: a Sri Lankan man with an infectious disease is being held in isolation in a small bungalow. The hangar where the women and children are held is the only open one. There are beds, but not enough, so there are mattresses on the bare concrete floor. It is late summer, but everyone complains that they are cold and there are not enough blankets. The last jail, the one for minors. There are 125 of them. ...”
In his report dated February 2009, the Council of Europe Commissioner for Human Rights stated:
“During the meeting with the Commissioner, the authorities in Evros department informed him that as at 1 December 2008 there were 449 irregular migrants detained by the police in six different places of detention in that department. The five most common nationalities were: Iraq (215), Afghanistan (62), Georgia (49), Pakistan (37) and Palestine (27). On 9 December 2008, date of the Commissioner’s visit, at the two separate warehouse-type detention rooms of the Feres border guard station, which dates from 2000, there were 45 young, male, irregular migrants in detention, most of them Iraqis. ... They were in fact crammed in the rooms, sleeping and stepping upon mattresses that had been placed on the floor and on a cement platform, one next to the other. In the bathrooms the conditions were squalid. Some detainees had obvious skin rashes on their arms and one with bare feet complained that the authorities did not provide him with shoes and clean clothes. ... On 9 December 2008 the police authorities informed the Commissioner that at Kyprinos (Fylakio) there were 320 inmates in seven detention rooms, the majority of them being of Iraqi and Afghan nationalities.”
164. The CPT visited the detention centre next to Athens International Airport in 2005. It noted:
“The conditions in the separate cell block are of concern to the CPT’s delegation. Each cell (measuring 9.5 sq. m) had an official capacity of five persons, already too high. In fact, the registers showed that on many occasions, for example in May and June 2005, the occupancy rate reached six and even as high as nine persons per cell. An examination of the cells seemed to indicate that originally they had been designed for one person as there was only a single plinth in the cells – certainly no more than three persons, preferably no more than two, should be held overnight in such cells. The sanitary facilities were outside the cells and the delegation heard many complaints that the police guards did not respond rapidly to requests to go to the toilet; further, access to the shower appeared extremely limited, and five persons, in the same cell, claimed they had not had a shower in seven days – the overbearing hot, sweaty stench lent much credence to their allegation. The delegation also met a man who had spent one and a half months in one of the cells with no change of clothes, no access to fresh air nor any exercise nor any purposeful activity.”
Following its visit to Greece in 2007, the CPT noted that there had been no improvement as regards the manner in which persons detained were treated and reported cases of ill-treatment at the hands of the police officers in the deportation cell at Athens International Airport:
“At Petru Rali Alien detention facility, a Bangladeshi national alleged that he had been slapped and kicked by the escorting police officers in the deportation cell at Athens International Airport after he had refused deportation. He further alleged that they had compressed his throat, pressed their fingers into his eye sockets, twisted his hands behind his back and kicked him on the back of the legs, the buttocks and in the abdomen, after which he had fainted. On examination by one of the medical members of the delegation, the following injuries were observed: a small abrasion (approximately 0.3 cm) on the lower lip and a red linear contusion on the left cheek beneath the eye (2 cm), which had two abrasions therein; diffuse areas of purplish bruising on both sides of the forehead and a reddish bruise (2 cm) on the centre of the chest; swelling over the thyroid cartilage on the front of the neck and swelling of the outer parts of both upper arms; on the right leg, beneath and lateral to the kneecap, a diffuse area of purplish bruising with a reddish area (approximately 2 cm x 2 cm) in its proximal part.”
165. At the time of its visits in October 2009 and May 2010, Amnesty International described the detention centre next to the airport as follows:
“The facility is divided into three sectors. The first consists of three cells, each approximately 7 sq. m. There is one window in each cell, and the sector has two separate toilets and showers. The second consists of three large cells, each approximately 50 sq. m. There are separate toilets in the corridor outside the cells. The third sector consists of nine very small cells, each approximately 10 sq. m. The cells are arranged in a row, off a small corridor where a card phone is situated. On the opposite side of the corridor there are two toilets and two showers.
During the October 2009 visit, Amnesty International delegates were able to view the first two sectors where Dublin II returnees and other asylum-seekers were being held. The delegates observed that detainees were held in conditions of severe overcrowding and that the physical conditions were inadequate. Many asylum-seekers reported that they had been verbally abused by police officers.
During the organisation’s visit in May 2010, Amnesty International representatives were allowed to visit all three sectors. The police authorities told delegates that the first sector was used for the detention of Dublin II returnees and other asylum-seekers, the second for the detention of female irregular migrants convicted for attempting to leave Greece with false documents and the third for the detention of male irregular migrants convicted for attempting to leave Greece with false documents.
During the May 2010 visit, there were seven asylum-seekers held in the first sector (six male and one female) but no Dublin II returnees. In the second sector, fifteen females were held in one cell, three of them pregnant. One of the pregnant women complained several times that she could not breathe, and was asking when she could go outside her cell. In another cell there was a man with an injured leg. Those held in the first and second sector told Amnesty International delegates that the police rarely unlocked the doors of their sectors. As a result, they did not have access to the water cooler situated outside, and were forced to drink water from the toilets. At the time of the visit approximately 145 detainees were held in the third sector in conditions of severe overcrowding. Among them, delegates found a Dublin II returnee. There were nine cells in total. The delegates were able to view two of the cells, each of which contained only one bed (a concrete base with a mattress on top) and held between fourteen and seventeen individuals. There were not enough mattresses, and detainees slept on the floor. As a result of the overcrowding and mattresses on the floor, there was no space to move around. The detainees told Amnesty International that, because of the lack of space, they could not all lie down and sleep at the same time. While the cells viewed had windows, the overcrowding meant that the ventilation was not sufficient. The heat in the cells was unbearable.
Detainees held in the third sector told Amnesty International that the police officers did not allow them to walk in the corridor outside their cells, and that there were severe difficulties in gaining access to the toilets. At the time of the organisation’s visit, detainees were knocking on the cell doors and desperately asking the police to let them go to the toilet. Amnesty International delegates observed that some people who were allowed to go to the toilet were holding a plastic water bottle half or almost completely full of urine. The police authorities admitted that in every cell detainees used plastic bottles for their toilet needs which they emptied when they were allowed to go to the toilet. The delegates also observed that the toilet facilities were dirty and the two showers had neither door nor curtain, and thus lacked any privacy.
The Athens Airport police authorities told Amnesty International that the imposition of prison sentences on irregular migrants or asylum-seekers arrested at the airport for using false documents, who were unable to pay trial expenses, contributed to the overcrowding of the detention area.
At the time of the visit, the organisation observed a complete lack of hygiene products such as soap, shampoo and toilet paper in all sectors. In addition, many of those detained told the delegates they had no access to their luggage, so they did not have their personal belongings, including changes of clothes. Some said that, as a result, they had been wearing the same clothes for weeks. Furthermore, there was no opportunity for outside exercise at all. Two individuals complained that they did not have access to their medication because it was in their luggage. Similar reports were received during the October 2009 visit. In addition, concerns regarding access to medical assistance remained unchanged since October 2009. The airport authorities told Amnesty International that there was no regular doctor in the facility and medical care was provided only when requested by a detainee by calling the airport’s first aid doctors.”
166. Following their visit on 30 April 2010, Médecins sans Frontières – Greece published a report which also described overcrowding in the detention centre (300 detainees) and appalling sanitary and hygiene conditions. In three cells for families, with a capacity of 8 to 12 people, 155 people were being held without ventilation and with only 4 toilets and showers.
167. According to the people interviewed for the reports listed in paragraph 160 above, when asylum-seekers were released the practice varied. At Athens International Airport they were either given a “pink card” directly or they were told to report to the Attica police headquarters to get one. Sometimes those in Greece for the first time were directly issued with an order to leave the country within a few days. If they arrived and were detained elsewhere in the country, the practice was more consistent and consisted of issuing them with an order to leave the country and sending them to a large city like Athens or Patras.
168. In any event, it appears that they are given no information about the possibilities of accommodation. In particular, the people interviewed reported that no one told them that they should inform the authorities that they had nowhere to live, which is a prerequisite for the authorities to try to find them some form of accommodation.
169. Those persons who have no family or relations in Greece and cannot afford to pay rent just sleep on the streets. As a result, many homeless asylum-seekers, mainly single men but also families, have illegally occupied public spaces, like the makeshift camp in Patras, which was evacuated and torn down in July 2009, or the old appeal court and certain parks in Athens.
170. Many of those interviewed reported a permanent state of fear of being attacked and robbed, and of complete destitution generated by their situation (difficulty in finding food, no access to sanitary facilities, etc.).
171. Generally, the people concerned depend for their subsistence on civil society, the Red Cross and some religious institutions.
172. Having a “pink card” does not seem to be of any benefit in obtaining assistance from the State and there are major bureaucratic obstacles to obtaining a temporary work permit. For example, to obtain a tax number the applicant has to prove that he has a permanent place of residence, which effectively excludes the homeless from the employment market. In addition, the health authorities do not appear to be aware of their obligations to provide asylum-seekers with free medical treatment or of the additional health risks faced by these people.
In November 2008, Human Rights Watch reported:
“Asylum-seekers of all nationalities who manage to obtain and maintain their [pink] cards have little hope of receiving support from the government during the often protracted time their claims are pending. The homeless and destitute among them often lack housing accommodation and other basic forms of social assistance, in part, because Greece only has reception centre spaces for 770 of the most needy and vulnerable asylum-seekers. Although three of the ten reception centres are reserved for unaccompanied children, Human Rights Watch met unaccompanied children, among others, who were living in the streets, parks, and in abandoned buildings because of a lack of accommodations and other social services. A 15-year-old Nigerian boy registered with the police, but at the time Human Rights Watch interviewed him was living on the street with no assistance whatsoever: ‘I still don’t have a place for me to live. The lawyers gave me an appointment to have a place to live. Now I sleep out on the streets. I don’t live anywhere. I have cold in my body. I don’t feel safe. I walk around until after 1 or 2 a.m. and then I find a park to sleep in.’ The Norwegian Organisation for Asylum Seekers (NOAS), the Norwegian Helsinki Committee, and [the] Greek Helsinki Monitor reported jointly in April 2008 on accommodations and social conditions awaiting Dublin II returnees to Greece, finding the number of actual places available to such destitute asylum-seekers to be ‘negligible’ and the conditions of the few accommodation centres ‘deplorable’. They observed: ‘The large majority of asylum-seekers remain completely without social assistance with regard to accommodation and/or other forms of social assistance. Greece is in practice a country where asylum-seekers and refugees are almost entirely left to their own devices.’”
173. The reports mentioned in paragraph 160 above describe the numerous obstacles that bar access to the asylum procedure or make it very difficult in practice for both first-time arrivals and persons transferred under the Dublin Regulation who pass through Athens International Airport.
174. The first-hand accounts collected by international organisations and non-governmental organisations and the resulting conclusions may be summarised as follows.
175. Very few applications for asylum are lodged directly with the security services at Athens International Airport because of the lack of staff but also, in certain cases, because of the lack of information that the services even exist.
176. When they arrive at the airport, asylum-seekers are systematically placed directly in detention before their situation has been clarified.
177. When they are released, those who have come to Greece for the first time are sometimes issued with an order to leave the country, printed in Greek, without having first been informed of the possibility of applying for asylum or contacting a lawyer for that purpose. It has even been known to happen that persons returned under the Dublin Regulation who had applied for asylum when they first arrived in Greece were issued with an order to leave the country on the ground that, in their absence, all the time-limits for lodging an appeal had expired.
178. At Athens International Airport several organisations have reported that the information brochure on the asylum procedure is not always given to persons returned under the Dublin Regulation. Nor are they given any other information about the procedures and deadlines or the possibility of contacting a lawyer or a non-governmental organisation to seek legal advice.
179. On the contrary, the police use “tricks” to discourage them from following the procedure. For example, according to several witnesses the police led them to believe that declaring an address was an absolute condition for the procedure to go ahead.
180. The three-day time-limit asylum-seekers are given to report to police headquarters is in fact far too short in practice. The offices concerned are practically inaccessible because of the number of people waiting and because asylum applications can be lodged only on one day in the week. In addition, the selection criteria at the entrance to the offices are arbitrary and there is no standard arrangement for giving priority to those wishing to enter the building to apply for asylum. There are occasions when thousands of people turn up on the appointed day and only 300 to 350 applications are registered for that week. At the present time about 20 applications are being registered per day, while up to 2,000 people are waiting outside to complete various formalities. This results in a very long wait before obtaining an appointment for a first interview.
181. Because of the clearly insufficient provision for interpretation, the first interview is often held in a language the asylum-seeker does not understand. The interviews are superficial and limited in substance to asking the asylum-seeker why he came to Greece, with no questions at all about the situation in his country of origin. Further, in the absence of any legal aid the applicants cannot afford a legal adviser and are very seldom accompanied by a lawyer.
182. As to access to the Court, although any asylum-seeker can, in theory, lodge an application with the Court and request the application of Rule 39 of the Rules of Court, it appears that the shortcomings mentioned above are so considerable that access to the Court for asylum-seekers is almost impossible. This would explain the small number of applications the Court receives from asylum-seekers and the small number of requests it receives for interim measures against Greece.
183. The above-listed reports also denounce the deficiencies in the procedure for examining asylum applications.
184. In the vast majority of cases the applications are rejected at first instance because they are considered to have been lodged for economic reasons. Research carried out by the UNHCR in 2010 reveals that out of 202 decisions taken at first instance, 201 were negative and worded in a stereotyped manner with no reference whatsoever to information about the countries of origin, no explanation of the facts on which the decision was based and no legal reasoning.
185. The reports denounce the lack of training, qualifications and/or competence of the police officers responsible for examining the asylum applications. In 2008, according to the UNHCR, only 11 of the 65 officers at the Attica police headquarters responsible for examining asylum applications were specialists in asylum matters.
186. According to several accounts, it was not unusual for the decision rejecting the application and indicating the time-limit for appeal to be notified in a document written in Greek at the time of issue or renewal of the “pink card”. As the cards were renewed every six months, the asylum-seekers did not understand that their applications had in fact been rejected and that they had the right to appeal. If they failed to do so within the prescribed deadline, however, they were excluded from the procedure, found themselves in an illegal situation and faced the risk of being arrested and placed in detention pending their expulsion.
187. The Council of Europe Commissioner for Human Rights and the UNHCR also emphasised that the notification procedure for “persons with no known address” did not work in practice. Thus, many asylum-seekers were unable to follow the progress of their applications and missed the deadlines.
188. The time taken for asylum applications to be examined at first instance and on appeal is very long. According to the UNHCR, in July 2009, 6,145 cases at first instance and 42,700 cases on appeal were affected by delays. According to information sent to the Commissioner by the Greek Ministry of Civil Protection, the total number of asylum applications pending had reached 44,650 in February 2010.
189. Being opposed, inter alia, to the abolition in 2009 of the second-instance role played by the refugee advisory committees (see paragraph 115 above), the UNHCR announced in a press release on 17 July 2009 that it would no longer be taking part in the asylum procedure in Greece.
190. As regards appeals to the Supreme Administrative Court, the reports mentioned in paragraph 160 above denounce the excessive length of the proceedings. According to the Council of Europe Commissioner for Human Rights, the average duration at the present time was five and a half years. They also emphasise that an appeal against a negative decision does not automatically suspend the expulsion order and that separate proceedings have to be initiated in order to seek a stay of execution. These can last between 10 days and 4 years. Furthermore, they consider that the review exercised by the Supreme Administrative Court is not extensive enough to cover the essential details of complaints alleging Convention violations.
191. Lastly, they remark that in practice the legal aid system for lodging an appeal with the Supreme Administrative Court does not work. It is hindered by the reluctance and the resulting lack of lawyers on the legal aid list because of the length of the proceedings and the delays in their remuneration.
192. The risk of refoulement of asylum-seekers by the Greek authorities, be it indirectly, to Turkey, or directly to the country of origin, is a constant concern. The reports listed in paragraph 160 above, as well as the press, have regularly reported this practice, pointing out that the Greek authorities deport, sometimes collectively, both asylum-seekers who have not yet applied for asylum and those whose applications have been registered and who have been issued with “pink cards”. Expulsions to Turkey are effected either at the unilateral initiative of the Greek authorities, at the border with Turkey, or in the framework of the readmission agreement between Greece and Turkey. It has been established that several of the people thus expelled were then sent back to Afghanistan by the Turkish authorities without their applications for asylum being considered.
193. Several reports highlight the serious risk of refoulement as soon as the decision is taken to reject the asylum application, because an appeal to the Supreme Administrative Court has no automatic suspensive effect.
194. On 2 April 2009 the UNHCR sent a letter to the Belgian Minister for Migration and Asylum Policy criticising the deficiencies in the asylum procedure and the conditions of reception of asylum-seekers in Greece and recommending the suspension of transfers to Greece. A copy was sent to the Aliens Office. The letter read as follows (extracts):
“The UNHCR is aware that the Court, in its decision in K.R.S. v. the United Kingdom [(dec.), no. 32733/08, 2 December 2008] ... recently decided that the transfer of an asylum-seeker to Greece did not present a risk of refoulement for the purposes of Article 3 of the Convention. However, the Court did not give judgment on compliance by Greece with its obligations under international law on refugees. In particular, the Court said nothing about whether the conditions of reception of asylum-seekers were in conformity with regional and international standards of human rights protection, or whether asylum-seekers had access to fair consideration of their asylum applications, or even whether refugees were effectively able to exercise their rights under the Geneva Convention. The UNHCR believes that this is still not the case.”
195. It concluded:
“For the above reasons the UNHCR maintains its assessment of the Greek asylum system and the recommendations formulated in its position of April 2008, namely that governments should refrain from transferring asylum-seekers to Greece and take responsibility for examining the corresponding asylum applications themselves, in keeping with Article 3 § 2 of the Dublin Regulation.”
196. Afghanistan has been embroiled in an armed conflict since 1979. The present situation is based on the civil war of 1994 to 2001, during which the mujahideen (the veterans of the anti-Soviet resistance, many of whose leaders now hold public office) fought the Taliban movement, and the fall-out from the attacks of 11 September 2001 in the United States of America.
197. According to the UNHCR, the situation in Afghanistan can be described as an intensifying armed conflict accompanied by serious and widespread targeted human rights violations. The Afghan government and their international allies are pitted against groups of insurgents including the Taliban, the Hezb-e Eslami and al-Qaeda. A complex array of legal and illegal armed groups and organised criminal groups also play an important role in the conflict. Despite efforts at reform, Afghanistan is still faced with widespread corruption, lack of due process and an ineffective administration of justice. Human rights violations are rarely addressed or remedied by the justice system and impunity continues to be pervasive. The progressive strengthening of religious conservatism has pressured the Afghan government and Parliament into curtailing fundamental rights and freedoms.
198. In the above-mentioned document, the UNHCR states that most of the fighting is still in the south and south-eastern part of the country. In the south, the provinces of Helmand and Kandahar, Taliban strongholds, are the scene of fierce fighting. The conflict raging in the southern, south-eastern and eastern regions has displaced the population and caused numerous civilian casualties.
199. There is more and more evidence that the people implementing or thought to be implementing government projects and the non-governmental organisations or civil firms actually working or thought to be working with the international forces in Afghanistan face a very high risk of being targeted by anti-government factions.
200. As to the possibilities of internal relocation, the UNHCR points out that no region of Afghanistan is safe and that even if one were to be found, it might not be accessible as many of the main roads in Afghanistan are dangerous.
201. In Kabul the situation has deteriorated. Rising economic emigration is putting increasing pressure on the employment market and on resources such as infrastructure, land and drinking water. The situation is exacerbated by persistent drought, with the resultant spread of water-related diseases. Endemic unemployment and under-employment limit many people’s ability to cater for their basic needs.
202. The UNHCR generally considers internal relocation as a reasonable alternative solution when protection can be provided in the relocation area by the person’s family in the broad sense, their community or their tribe. However, these forms of protection are limited to regions where family or tribal links exist. Even in such situations, case-by-case analysis is necessary, as traditional social bonds in the country have been worn away by thirty years of war, mass displacement of refugees and the growing rural exodus.
203. Bearing in mind the recommendations contained in these directives, the Belgian body responsible for examining asylum applications (CGRS; see paragraph 131 above) stated in a document published in February 2010, entitled The Office of the Commissioner General for Refugees and Stateless Persons Policy on Afghan Asylum-Seekers, that they granted protection to a large number of Afghan asylum-seekers from particularly dangerous regions.
VIOLATED_ARTICLES: 13
3
